DISMISS and Opinion Filed June 23, 2015




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00426-CV

                   IN THE INTEREST OF R.E.C. AND C.A.C., CHILDREN

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 401-51560-00

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                 Opinion by Chief Justice Wright
          In a letter dated June 2, 2015, the Court questioned its jurisdiction over the appeal

because there did not appear to be an appealable order. We instructed appellant to file a letter

brief addressing our concern. Appellant did not file a jurisdictional brief. Rather, she filed a

motion to abate the appeal. In her motion, appellant informs the Court that proceedings in the

trial court have been abated “until at least the fall of 2015,” and that she has determined that the

orders appealed may not be final, appealable orders that dispose of all parties and issues. She

asks the Court to abate the appeal until resolution of the matters pending in the trial court.

          This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and claims.

See id.
         Appellant appeals from two orders signed by the trial court on March 2, 2015 that ruled

on objections to summary judgment evidence and granted a motion for partial summary

judgment. The partial summary judgment did not resolve all claims. We decline appellant’s

request in her motion that we abate the appeal until resolution of the matters pending in the trial

court.

         Because the orders appealed are neither final nor appealable interlocutory orders, this

Court lacks jurisdiction. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX.

R. APP. P. 42.3(a).




150426F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF R.E.C. AND                      On Appeal from the 401st Judicial District
C.A.C., CHILDREN                                   Court, Collin County, Texas.
                                                   Trial Court Cause No. 401-51560-00.
No. 05-15-00426-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Douglas Brian Cannon recover his costs of this appeal
from appellant Susan Elizabeth Cannon.


Judgment entered June 23, 2015.




                                             –3–